NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSICA SAEPOFF, in propia persona,             No. 17-35589

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00482-JLR

 v.
                                                MEMORANDUM*
JAY RIEHLE, Revenue Officer,
individually and in his capacity as employee
of the United States, Internal Revenue
Service; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Jessica Saepoff appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging various federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination regarding subject matter jurisdiction. Dexter v. Colvin, 731 F.3d
977, 980 (9th Cir. 2013). We affirm.

      The district court properly dismissed Saepoff’s claims challenging her tax

liabilities as barred by the Anti-Injunction Act (“the Act”), 26 U.S.C. § 7421(a),

because Saepoff sought to restrain the government’s tax assessment and collection

activities, and no exception to the Act applies. See Elias v. Connett, 908 F.2d 521,

523 (9th Cir. 1990) (“The district court must dismiss for lack of subject matter

jurisdiction any suit that does not fall within one of the exceptions to the Act.”);

see also 26 U.S.C. § 7421(a) (listing statutory exceptions); Elias, 908 F.2d at 525

(discussing limited judicial exception).

      The district court properly dismissed Saepoff’s claims challenging the

private defendants’ compliance with the Internal Revenue Service notices of levy

because the notices immunized those defendants from suit. See 26 U.S.C.

§ 6332(a), (e).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      17-35589